                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          NORTHERN DIVISION

SARAH BANKS,                              )
    Plaintiff,                            )
                                          )
v.                                        )   CIVIL ACTION NO. 2:19-00018-N
                                          )
CITY OF GREENSBORO,                       )
ALABAMA, and                              )
AARON EVANS, SR.,                         )
     Defendants.                          )

                                       ORDER

         Defendant the City of Greensboro, Alabama (“the City”), has filed a motion

to dismiss the claims asserted against it in Counts II, III, and V of the complaint

under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon

which relief can be granted.     (Doc. 10).   Those counts allege state law causes of

action for, respectively, assault and battery, outrage, and wanton hiring,

training, and supervision.     (See Doc. 1 at 11 – 12, 13 – 14).

         The City asserts that it is immune from liability for such claims under Ala.

Code § 11-47-190, which provides, in relevant part: “No city or town shall be

liable for damages for injury done to or wrong suffered by any person or

corporation, unless such injury or wrong was done or suffered through the

neglect, carelessness, or unskillfulness of some agent, officer, or employee of the

municipality engaged in work therefor and while acting in the line of his or her

duty…”      Thus, “under § 11–47–190, a city is liable for negligent acts of its

employees within the scope of their employment, but not intentional torts of its

employees.”     Brown v. City of Huntsville, Ala., 608 F.3d 724, 743 (11th Cir.

2010).     See also Ex parte City of Gadsden, 718 So. 2d 716, 721 (Ala. 1998)
(“Section 11–47–190, Ala. Code 1975, absolves a city from liability for an

intentional tort committed by one of its agents…”); Morrow v. Caldwell, 153 So.

3d 764, 769 (Ala. 2014) (per curiam) (“There is no exception in [§ 11-47-190]

allowing an action against a municipality for the wanton or willful conduct of its

agents or employees.”).   In her response to the motion, Plaintiff Sarah Banks

does not dispute the application of Alabama law to the subject claims,

acknowledges that “the City cannot be liable” for the intentional conduct of its

employees, and agrees that the claims against the City in Counts II, III, and V

“must be dismissed with prejudice.”   (Doc. 15).

      The Court agrees that, under § 11-47-190, the City is immune from

liability on the claims against it in Counts II,1 III,2 and V.3   Accordingly, the

City’s Rule 12(b)(6) motion to dismiss (Doc. 10) is GRANTED, and those claims




1 While the Alabama Supreme Court has recognized certain kinds of “negligent
assault and battery” can “f[a]ll within the conduct for which the legislature has
prescribed a remedy under s 11-47-190[,]” City of Birmingham v. Thompson, 404
So. 2d 589, 592 (Ala. 1981), Count II alleges that the unwanted touching giving
rise to Banks’s assault and battery claims “was intentional,” (Doc. 1 at 11), and
Banks has not attempted to argue otherwise in opposition to the present motion.

2See Ex parte Bole, 103 So. 3d 40, 52 (Ala. 2012) (“The intentional infliction of
emotional distress is also known as the tort of outrage.” (emphasis added))

3 See Town of Loxley v. Coleman, 720 So. 2d 907, 909 (Ala. 1998) (“This Court has
construed § 11–47–190 to exclude liability for wanton misconduct.”); Hilliard v.
City of Huntsville, 585 So. 2d 889, 892 (Ala. 1991) (“Section 11–47–190 limits the
liability of municipalities to injuries suffered through ‘neglect, carelessness or
unskillfulness.’ Neighbors v. City of Birmingham, 384 So. 2d 113 (Ala. 1980). To
construe this statute to include an action for wanton conduct would expand the
language of the statute beyond its plain meaning. For this reason, Hilliard’s
claim of wantonness was properly dismissed.”).
are hereby DISMISSED with prejudice.4

      DONE and ORDERED this the 27th day of February 2019.

                                /s/ Katherine P. Nelson
                                KATHERINE P. NELSON
                                UNITED STATES MAGISTRATE JUDGE




4      Under S.D. Ala. GenLR 73(c) and 28 U.S.C. § 636(c), this case has been
randomly assigned to the undersigned Magistrate Judge for all purposes, as set
out in the Notices of Assignment to United States Magistrate Judge for Trial
entered January 16, 2019 (Doc. 6), and February 14, 2019. (Doc. 14). The
second Notice of Assignment informs the parties that, if the parties do not file
written consent to the Magistrate Judge’s jurisdiction by March 12, 2019, “the
Clerk of Court will presume that the parties do not consent to the Magistrate
Judge's jurisdiction and the action will be assigned to a United States District
Judge.” However, both Notices of Assignment make clear that the parties “have
the right to have this action reassigned to a United States District Judge for trial
and disposition,” and the first Notice of Assignment states that “[a]ny party may
request reassignment by” confidentially emailing the Clerk of Court a “Request
for Reassignment to a United States District Judge.” See also S.D. Ala. GenLR
73(c)(3) (“Prior to formal reference…, any party to a referred action may obtain
reassignment to a District Judge by sending the Clerk a Request for
Reassignment to a United States District Judge for Trial and Disposition.”).
       Inasmuch as no party, to date, has sent the Clerk of Court a Request for
Reassignment, there presently exists implicit consent to the undersigned
conducting all proceedings in this case, including ruling on the present
dispositive motion. See Chambless v. Louisiana-Pac. Corp., 481 F.3d 1345, 1350
(11th Cir. 2007) (“[T]he Supreme Court held in Roell v. Withrow, 538 U.S. 580,
123 S. Ct. 1696, 155 L. Ed. 2d 775 (2003), that consent to a magistrate judge’s
jurisdiction can be inferred from a party’s conduct during litigation. Id. at 582,
123 S. Ct. 1696. The Court refused to adopt a bright-line rule requiring express
consent, instead accepting implied consent ‘where ... the litigant or counsel was
made aware of the need for consent and the right to refuse it, and still voluntarily
appeared to try the case before the Magistrate Judge.’ Id. at 589–90, 123 S. Ct.
1696.”).
